The offense is murder; the punishment, confinement in the penitentiary for eight years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Ben Fields by shooting him with a gun.
Two or three hours before the homicide appellant and decease had a difficulty in which deceased struck appellant on the head with a bottle. After the parties had been separated appellant left the scene, and, according to the testimony of the State, secured a pistol. He then went to deceased and shot him down.
Appellant testified that decease was attacking him when he fired the fatal shot.
The only bill of exception in the record complains of the argument of counsel for the State. Suffice it to say that the argument appears to have been proper.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
 *Page 1